OFFICE   OF THE   ATTORNEY   GENERAL   OF TEXAS
                                AUSTIN




   I
   I




,:~::.:
   i
Ron, WBI84. Tfdcer,   Page 2
Hon. W. )a. Tucker, Page 3


          R
                     Grand juries empanneled In the
     DIstrlit'C&ts    shall enquire Into misdemeanors,
     and all Indictment therefor retiuned into the
     Dlatrlcit Courts shall forthwith be certified to
     the County Courts or other lnfeslor oourts, har-
     ing lurisdititloo
                     to try then for trial;
     (Also 8fbSeo. 27, Art1014 V of the Stat;   l   l"
     Constitution.)
          Artlolea 419. 424, 421, 422 and 1014 vernon*s
Annotated Codd of Orl&l    prooadu~ read as rd.l~~:
          *Artlola 419. upon the riib43 or an indict-
    Wnt In fh6~dlstlUt    oollrtwhloh.ohargea an.offenae
    wer whloh auoh oOrxt has no jurl~dlotlon;~he    judge
    Of suoh ooOFt &halL.make an okde~~tranafemlag,thi'
    6ame ,to euoh lnfe~ior rixmt au auqharp  jurls~a.liMon,.
    id-Sting $~i &oh ordat.%haoayse tranef?rred and to
    what oollrttraqsr~TriBd..”
          *Artiolk &O:   Oauee@ .pver wbloh ju.etioes Of
    t‘i;speaoo .ha*~‘.~J~s~otion &   !bi,.thru*&*d   .*a’   .:, ‘.
    a justlOez Oi4he peaor!at the 00u11fy+eat.,,,.or,.‘@
    the -diclomtioa ot the $u&s., to a ju~tto6.Of e@~
    preolnot~ln.~hSoh the aanio 4an‘be~lnost oouvenlentlg
    tried, as maa appwr. b;Pmorandqm    i.ndoreM g; ‘ik
    @alid.Jurg on the ln~latmant or othenrisei
    appear to the judge tbht tti, ~f6tiSei ~4~~~44n~OOlE- :
    titted la any ,inootporatrd town or oStpi te oawe
    ad,l be transfsrred to a fuatio4 lnx3atd town'or
    o$~y,:li.~tliex%~beqnclShemin;   a&any     juEtio0 to
    w&n &oh oati may be tnneferred      &aZl hat4 dW%*-~
    4iotlen to trj the vi"
‘Bon. W. Ed. Tuoker, Page 4



     tared In the oourt In wNoh said aause is tried,
     In the event of a oonvlction,*

           *Article 42%. Any oaae so transferred shall
     be entered on the doaket or the court to whlah It
     $6 tr4nef4rr4d. All prOa     thereon shall be ls-
     cued and the defendant tried es lf the aaee had
     originated In the aourt to which It was transterred.*

           "Artlole 1014. rvhena orlmlnal action or
     prooeedlng Is taken by appeel rrom one oourt to
     another, or whenever the came 16 In any other way
     trrm6f~rred.from oae oourt to another, ,lt shall.
     be aO~CiQpaPiledby a oomplots~~bill or all~oost6
    thit ba~e~aoonted thex65.n, oertlffed to and 6lgaeb
    .by'thg proper offS$er oi th6"04uti'fXWn whloh +e
    -6' $0 fomr(l*&;jl




                                   Ywe   very truly